Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 20 is allowed. 
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 and 6-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Okuya et al. (PG Pub. 2009/0137176).
Regarding claim 1, 6-7, 9 and 13-14,  Okuya et al. teach a fabric substrate comprising a first layer wherein the first layer includes a first plurality of fill yarns and at least one functional fill yarn (an electrically conductive yarn or the at least one blended yarn taught in paragraph 0025) and a second layer includes a second plurality of fill yarns wherein the second plurality of fill yarns and the at least one functional fill yarn exhibit substantially the same compressive strength or resistance or flexural strength as the at least one functional fill yarn in the first layer is the same functional fill yarn which is in the second layer and are both electrically conductive yarn taught in paragraph 0034. A plurality of warp yarns maintain the plurality of fill yarns and the at least one functional fill yarn in the first layer and maintain the second plurality of fill yarns in the second layer wherein the first layer is separated from the second layer.  
Okuya et al. teach the yarns of the fabric have a denier of 400dtex or less. Okuya et al. also teach the flame retardant yarn can be acrylic and rayon. It is known that the diameter of a yarn in millimeters = √(360/(9000*density*0.7855)). Therefore with simple math calculations, it is known that the diameter of the flame retardant yarn can be 0.21mm and also can be 0.18mm assuming 400dtex. The reinforcing yarns are taught as they can be the same size as the base cloth yarns and therefore the plurality of warp yarns, the at least one functional yarn, the first plurality of fill yarns and the second plurality of fill yarns are taught as within the claimed diameter range and the ratio of the diameter of the at least one functional yarn to each of the second plurality of fill yarns is also within the claimed range.
Regarding claim 2, the compressive strength or resistance of the second plurality of fill yarns is within the claimed range of the compressive strength of the at least one functional fill yarn as they are the same. 
Regarding claim 3, the flexural strength of the second plurality of fill yarns is within the claimed range of the flexural strength of the at least one functional yarn as they are the same. 
Regarding claim 4, the at least one functional yarn contains a functional component being electrically conductive fiber. 
Regarding claim 8, the first plurality of fill yarns comprise polyester fibers and cotton fibers. 
Regarding claim 10, Okuya et al. are silent regarding the second plurality of fill yarns being monofilaments. However, it is well known in the art to use monofilaments and it would have been obvious for one of ordinary skill in the art to arrive at the claimed monofilament given the limited number of choices of types of fibers. 
Regarding claims 11-12, Okuya et al. teach the second plurality of fill yarns includes polyester and is also taught as being twisted with an electrically conductive filament (construed as being covered with a textile fiber).  
Regarding claim 15, Okuya et al teach the use of bicomponent fibers with sheath and core in the background section as being known in the art and teaches high strength fibers in the core, but is silent regarding the specific fibers used in the core and sheath. It would have been obvious to one of ordinary skill in the art to arrive at the claimed fibers in the core and sheath in order to provide the properties taught as being known in the art by Okuya et al. Further, it is known to use monofilament in the core of a sheath and core fiber in order to affect properties including flexibility. 
Regarding claim 16, Okuya et al. teach wherein the first layer is an exterior facing layer and the second layer is a body-facing layer.  
Regarding claims 17-19, Okuya et al. teach a fabric product including an item of apparel such as protective clothing comprising the fabric substrate of claim 1. 
Response to Arguments
Applicant's arguments filed Remarks 08/04/2021 have been fully considered but they are not persuasive. 
The 35 USC 112 rejection over claim 15 is withdrawn as a result of Applicant’s amendment to claim 15. 
Applicant’s arguments concerning Bruggemann et al. have been fully considered, but are moot as the rejection over Bruggemann is withdrawn given Applicant’s amendments to the claims.
Applicant argues the reinforcing yarn of Okuya et al. might include an electrically conductive yarn and therefore does not teach the claimed diameter. The Office disagrees. Okuya et al. is relied upon for all that is taught by Okuya et al. Okuya et al. are not limited to a particular embodiment. Applicant is pointing to one embodiment and this does not prevent the other embodiments of Okuya et al. from reading on the claimed diameter as set forth in the Office Action. 
 Claim 5 is objected to as being dependent upon a rejected claim and claim 20 is indicated as being allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789